IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ROBERT W. HILL,                             : No. 26 EM 2017
                                            :
                   Petitioner               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
UNEMPLOYMENT COMPENSATION                   :
BOARD OF REVIEW,                            :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 24th day of April, 2017, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.